SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53853 Art Dimensions, Inc. (Exact Name of Small Business Issuer as specified in its charter) Colorado 80-0182193 (State or Other Jurisdiction (IRS Employer File Number) of Incorporation) 3636 S. Jason Street Englewood, Colorado (Address of Principal Executive Offices) (Zip Code) (303) 781-7280 (Registrant's telephone number, including area code) Securities to be Registered Pursuant to Section 12(b) of the Act: None Securities to be Registered Pursuant to Section 12(g) of the Act: Common Stock, $.0.001 per share par value Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X]. Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes []No [X]. Indicate by check mark whether the registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: [X]No: [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes []No [X]. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: approximately $1,136,163. FORM 10-K Art Dimensions, Inc. INDEX PART I Item 1. Business 3 Item 1A. Risk Factors 6 Item 2. Property 12 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 32 Item 9A(T). Controls and Procedures 32 Item 9B. Other Information 33 PART III Item 10. Directors, Executive Officers and Corporate Governance 33 Item 11. Executive Compensation 35 Item 12. Security Ownership of Certain Beneficial Owners andManagement and Related Stockholder Matters 35 Item 13. Certain Relationships and Related Transactions, and Director Independence 35 Item 14. Principal Accountant Fees and Services 36 Item 15. Exhibits Financial Statement Schedules 36 Financial Statements pages 21 - 31 Signatures 38 - 2 - References in this document to “us," "we," or "Company" refer to Art Dimensions, Inc. Forward-Looking Statements The following discussion contains forward-looking statements regarding us, our business, prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause our actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation: our ability to successfully develop new products and services for new markets; the impact of competition on our revenues, changes in law or regulatory requirements that adversely affect or preclude clients from using us for certain applications; delays our introduction of new products or services; and our failure to keep pace with our competitors. When used in this discussion, words such as "believes", "anticipates", "expects", "intends" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by us in this report and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect our business. PART I Item 1. DESCRIPTION OF BUSINESS. General We were incorporated in January 29, 2008. Webegan operations as of our date of incorporation, January 29, 2008. We were formerly a wholly-owned subsidiary of Art Design, Inc.(“ATDN”).On August 21, 2009, the directors of ATDN approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, a spin-off to ATDN shareholders on a pro rata basis, with one share each of ART DIMENSIONS, Inc. to be issued for each ten shares issued and outstanding of common stock owned by such ATDN shareholders as of the Record Date.Since ATDN’s business is related to the current activities of Art Dimensions, the ATDN directors decided it was in the best interest of ATDN and Art Dimensions and ATDN's shareholders to spin-off Art Dimensions to minimize any potential of conflict of interest by more clearly focusing each company on their own, individual business plans. Also, the management of Art Design, Inc. originally thought that the two companies would operate in a more closely-related manner. However, management of Art Design, Inc. now believes that the companies have two unique and distinct business plans and should not be directly tied together in order to maximize the potential success of both. ATDN’s business is primarily the sale of products with service and consulting as ancillary components. On the other hand, Art Dimensions business is to primarily service and consulting with the sale of products as an ancillary component. To the extent there may be an overlap of activities, a potential conflict of interest may exist. However, each company will utilize its best efforts to minimize any impact. Both companies operate as separate, distinct entities. The shares of Art Dimensions were spun off to the ATDN in December, 2009. On June 1, 2008, an organization named Spyglass Investment Partnership (“Spyglass ”) agreed to provide operating capital in the form of a loan of $250,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which now due December 31, 2011. It should be noted that Spyglass is under no obligation to lend us funds under the term of the note. - 3 - We issued have a total of 300,000 warrants to Spyglass , exercisable at a price of $0.001 per share subject to adjustment, for a period of five years from the date of issuance. These warrants were issued as an additional inducement for Spyglass to loan us $250,000. The warrants are subject to registration rights. Our principal executive offices are located at 3636 S. Jason Street, Englewood, Colorado 80110. Our telephone number is (303) 781-7820. We have no website. Business We provide art consulting and marketing services and advises or represent individuals who are in the business of creating, producing or selling art.Secondarily, and as an adjunct to our primary purpose, wealso earn revenue from the sale of art and interior design products. To date, however, all of our revenue has come solely from the sale of products.We anticipate that the sale of products will primarily be to our artist clients but may also incidentally be to the general public. Our business plan is provide both services and products to our clients. We provide art consulting, marketing services, and representation to artists, as well as to sell them or their clients interior design products. We estimate that we must generate between $10,000 and $20,000 in gross profit in any fiscal year to be profitable.These operating costs include insurance, taxes, utilities, maintenance, contract services and all other costs of operations.However, the operating costs and expected revenue generation are difficult to predict.We expect to generate revenues in the next twelve months from operations using referrals from ATDN and unrelated individuals and entities that associate with or work with individuals in the business of creating, producing or selling art. Since there can be no assurances that revenues will be sufficient to cover operating costs for the foreseeable future, it may be necessary to raise additional funds.Due to our limited operating history, raising additional funds may be difficult.In June 2008, an organization named Spyglass agreed to provide operating capital in the form of a loan of $250,000 to cover operating expenses.The loan matured on May 31, 2010, and we entered into a new loan.This loan is evidenced by an unsecured promissory note which now due December 31, 2011. It should be noted that Spyglass is under no obligation to lend us funds under the term of the note. If we are unable to raise funds to cover any operating deficit after December 31, 2011, our business may fail. We plan to continue to increase our revenues with the addition of additional clients and projects. We have no definitive agreements in place at this time for the generation of revenues, however. The consulting and marketing services we provide to artists includes, but are not limited to the following business activities such as: development of a business plan and/or marketing plan;website analysis of the artist’s site; how an artist should present oneself and his/her art;how to price art for sale/exhibition;pricing art for sale; critical essay for an exhibition catalogue; write/rewrite of an artist statement; provide custom content for an artist or gallery website and provide seminars and lectures on business aspects of art.The business representation services we provide to artists includes but not limited to: contract review and/or negotiation and mediation and dispute resolution.The consulting and marketing services we provide to non-artists includes the following types of activities or tasks:advice on whether to buy or sell a work of art; advice on how to develop a collection;consulting on estate or inheritance issues; expert witness testimony;assistance with fundraisers or charity events; seminars and lectures on art business issues;critical essay for an exhibition or collection catalogue and estate planning for art. - 4 - We are growing our business in the following manner. We market our services in a number of different forums.We attend different gatherings where artists and non-artist congregate such as trade shows, auctions and exhibitions.We also market our services via the internet and at events and activities sponsored by ATDN.Other sales channels include print media focused on art or artists or art collectors.We also market our services via direct sales campaigns to artists and non-artists alike.We also believe that we must provide a high level of service for our customers. We believe that it is our responsibility to make certain that our products and services are satisfying for our customers. Operations Our plan is to concentrate our operations in the Denver, Colorado metropolitan area and online through a website, which we will eventually develop. Marketing and Promotion We generate revenues in the next twelve months from our operations using referrals from ATDN and unrelated individuals and entities that operate in the art consulting and artist representation business. We also market through direct contact with prospective customers.We also use general solicitation of customers through various forms of media advertising, including, but not limited to, print media and the internet. We have no sales representatives who solicit potential clients. We have not yet fully developed our marketing program and do not know the specific cost of such a program, although we believe that it will be expensive. Competition We have a limited operating history and, therefore, will have inherent difficulty competing in the art consulting, marketing and business representation business.Our performance depends, in large part, on our ability to engage with successful artists to perform consulting and marketing services and advise or represent individuals whom are in the business of creating, producing or selling art.The art consulting business is highly fractured with respect to price and services offered.There are a handful of competitors that represent the very successful artists.Many of these firms are well-established, including national, regional and local organizations possessing substantially greater financial, marketing, personnel and other resources than we do.There can be no assurance that we will be able to respond to various competitive factors affecting the art industry and be able to attract and advise our clients accordingly.There is very little competition for up and coming artists, but the demand for consulting, marketing and agent representation services is hard to gauge.We believe that this market is underserved, but most artists are not used to treating their vocation as a business and may not believe they need our services.If we are unable to develop an economical model to serve this market we will not be profitable.We cannot guarantee that we will be able to successfully compete in the highly competitive high-end or poorly served low-end markets.We cannot expect to be a significant factor in the collectibles field in the foreseeable future. Effect of Governmental Regulations: Compliance with Environmental Laws We do not believe that we are subject to any material government or industry regulation. Property We currently use the offices of ATDN. We plan to occupy separate office facilities and obtain office furniture and equipment after the spin-off. We own no real estate nor have plans to acquire any real estate. Raw Materials The use of raw materials is not a material factor in our operations at the present time. We do not expect raw materials to be a material factor in the future. - 5 - Backlog At December 31, 2010, we had no backlogs. Employees We have two part-time employees.As we expand, we intend to hire employees.However, we have no present plans to do so. We may hire part-time help as needed from time-to-time for specific projects. We do not pay salaries to our two officers. However, we reimburse them for any out-of-pocket expenses they incur on our behalf. In addition, in the future, we may approve the payment of salaries for our management, but currently, no such plans have been approved. We do not currently pay for vacation, holidays or provide major medical coverage. None of our officers or directors is a party to any employment agreement. However, we may adopt such plans in the future. Proprietary Information We do not currently have any patent or trademark protection. If we determine it is feasible to file for such trademark protection, we still have no assurance that doing so will prevent competitors from using the same or similar names, marks, concepts or appearance. Government Regulation We are not subject to any material government or industry regulation. Research and Development We have never spent any amount in research and development activities. Environmental Compliance Since we only act in the capacity of an intermediary, we do not expect environmental laws to have any material impact on us. How to Obtain Our SEC Filings We file annual, quarterly, and special reports, proxy statements, and other information with the Securities Exchange Commission (SEC). Reports, proxy statements and other information filed with the SEC can be inspected and copied at the public reference facilities of the SEC at treet N.E., Washington, DC 20549. Such material may also be accessed electronically by means of the SEC's website at www.sec.gov. Our investor relations department can be contacted at our principal executive office located at our principal office, 3636 S. Jason Street, Englewood, Colorado 80113. Our phone number at our headquarters is (303) 781-7280. Item 1A. RISK FACTORS. You should carefully consider the risks and uncertainties described below and the other information in this document before deciding to invest in shares of our common stock. The occurrence of any of the following risks could materially and adversely affect our business, financial condition and operating result. In this case, the trading price of our common stock could decline and you might lose all or part of your investment. - 6 - We were recently formed as a Colorado business entity, have a limited operating history, and have never been profitable.Our limited operating history makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance.We are inherently a risky investment.If we make poor budgetary decisions as a result of unreliable historical data, we could continue to incur losses, which may result in a decline in our stock price. We cannot guarantee we will ever develop a substantial number of clients.Even if we develop a substantial number of clients, there is no assurance that we will become a profitable company.As a result, we may never become profitable, and could go out of business. We were formed as a Colorado business entity in January 2008.At the present time, we have a limited operating history and have never been profitable.There can be no guarantee that we will ever be profitable.From our inception on January 29, 2008 through December 31, 2010, we generated $4,247in revenue.We had a net loss of $31,109 for this period.Our revenues depend upon the number of clients we can develop and service.Our limited operating history makes it difficult to evaluate our business on the basis of historical operations.As a consequence, our past results may not be indicative of future results.Although this is true for any business, it is particularly true for us because of our limited operating history.Reliance on historical results may hinder our ability to anticipate and timely adapt to increases or decreases in sales, revenues or expenses.For example, if we overestimate our future sales for a particular period or periods based on our historical growth rate, we may increase our overhead and other operating expenses to a greater degree than we would have if we correctly anticipated the lower sales level for that period and reduced our controllable expenses accordingly.If we make poor budgetary decisions as a result of unreliable historical data, we could continue to incur losses, which may result in a decline in our stock price. We cannot guarantee we will ever develop a substantial number of clients.Even if we develop a substantial number of clients, there is no assurance that we will become a profitable company.Because we are a company with a limited history, the operations in which we engage in, the art consulting, marketing and agent business, is an extremely risky business.We have no historical frame of reference to determine whether this proposed business model will be successful.We may never become profitable, and, as a result, we could go out of business. Because we had incurred operating losses from our inception during our limited operating history, our accountants have expressed substantial doubts about our ability to continue as a going concern. For the period ended December 31, 2010 and 2009, our accountants have expressed substantial doubt about our ability to continue as a going concern as a result of our loss from operations and the requirement of significant future expenditures in connection withmarketing efforts and general and administrative expenses.Our ability to achieve and maintain profitability and positive cash flow is dependent upon: ● our ability to locate clients who will purchase our services; and ● our ability to generate revenues. Based upon current plans, we may incur operating losses in future periods because we may, from time to time, be incurring expenses but not generating sufficient revenues.We expect between $10,000 and$20,000 in operating costs over the next twelve months.We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs.Failure to generate sufficient revenues will cause us to go out of business. We have a business plan which is expensive and may not generate increases in our revenues. We intend to grow our business and have a business plan. In connection with this plan, we anticipate that we will incur expenses associated with our growth and expansion.Our funds may not be adequate to offset all of the expenses we incur in expanding our business.We will need to generate revenues to offset expenses associated with our growth, and we may be unsuccessful in achieving revenues, despite our attempts to grow our business.If our growth strategies do not result in significant revenues, we may have to abandon our plans for further growth or may even cease our operations. - 7 - Because we are small and do not have much capital, we must limit our operations to the Denver, Colorado metropolitan area. A company in our industry with limited operations has a smaller opportunity to be successful.If we do not make a profit, we may have to suspend or cease operations. Because we are small and do not have much capital, we must limit our operations.We must limit our operations to the Denver, Colorado metropolitan area as the only geographical area in which we operate.Because we may have to limit our operations, we may not generate sufficient sales to make a profit.If we do not make a profit, we may have to suspend or cease operations. Because our current officers and directors are involved with other businesses in the same industry, the manner in which we operate may create the possibility of a conflict of interest. Both Mrs. Gregarek and Mrs. Sheehan are also involved with other businesses in the same industry. Both are officers and directors of Art Design, Inc. Additionally, Mr. and Mrs. Sheehan own the Accessory Warehouse, Inc. Mrs. Gregarek is an independent contractor for interior design work. These other arrangements could create conflict of interest with respect to our operations. We cannot guarantee that any potential conflicts can be avoided. We are a company with limited operating history which intends to grow its operations to become profitable as soon as possible. As a result, we must effectively manage the growth of our operations, or we may outgrow our current infrastructure. We have two part-time employees, Mrs. Gregarek, our President and Kathy Sheehan, our Secretary-Treasurer.If we experience rapid growth of our operations, we could see a backlog of client orders.We can resolve these capacity issues by hiring additional personnel and upgrading our infrastructure.However, we cannot guarantee that sufficient additional personnel will be available or that we will find suitable personnel to aid our growth.In any case, we will continue pursuing additional sales growth for our company. Expanding our infrastructure will be expensive, and will require us to train our workforce, and improve our financial and managerial controls to keep pace with the growth of our operations. Because we are a company with limited operating history and revenues and only minimally capitalized, we have a lack of liquidity and will need additional financing in the future. Our future success depends, in large part, on the continued financing of Spyglass.The loss of this financing would have a materialadverse effect on our business. Additional financing may not be available when needed, which could delay our development or indefinitely postpone it.Our investors could lose some or all of their investment. We are only minimally capitalized.Because we are only minimally capitalized, we expect to experience a lack of liquidity for the foreseeable future in our operations.We will adjust our expenses as necessary to prevent cash flow or liquidity problems.However, we expect we will need additional financing of some type, which we do not now possess, to fully develop our operations.We expect to rely principally upon our ability to raise additional financing, the success of which cannot be guaranteed. Spyglass is currently our only source of financing.It should be noted that Spyglass is under no obligation to lend us funds under the term of the note. We have no indication that Spyglass would refuse to lend us funds if we should ask.Spyglass is owned, in part by Mrs. Gregarek’s husband. It would be very difficult to find a financing source to replace Spyglass.The loss of the Spyglass financing would have a materialadverse effect on our business. At the present time, we have no definitive plans for financing in place, other than the funds which we have already obtained.In the event that we need additional capital, we will need to identify alternate sources of capital for working capital purposes.To the extent that we experience a substantial lack of liquidity, our development in accordance with our proposed plan may be delayed or indefinitely postponed, our operations could be impaired, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. - 8 - Because we are a company with limited operating history, we have no experience as a public company.Our inability to operate as a public company could be the basis of your losing your entire investment in us. We have never operated as a public company.We have no experience in complying with the various rules and regulations which are required of a public company.As a result, we may not be able to operate successfully as a public company, even if our operations are successful. We plan to comply with all of the various rules and regulations which are required of a public company.However, if we cannot operate successfully as a public company, your investment may be materially adversely affected.Our inability to operate as a public company could be the basis of your losing your entire investment in us. Our ability to grow our business depends on relationships with others. We have only a fewestablished relationships at this time.We may never develop sufficient relationships to grow a successful business. Further, if we were to lose those relationships, we could lose our ability to sell services. If we lose enough clients, we could go out of business. Eventually, all of our revenue and gross profit are expected to come from consulting, marketing and representing artists in their business dealings.However, in the interim, we will also sell products. To date, however, all of our revenue has come solely from the sale of products. Nevertheless, our business plan is clearly focused to develop revenue and gross profit primarily from consulting, marketing and representing artists in their business dealings.While our relationships will change from time to time, we must rely upon our clients for our success.Our performance depends, in large part, on our ability to engage with successful artists to perform consulting and marketing services and advise or represent individuals whom are in the business of creating, producing or selling art.Artists are skilled in their vocation, but often lack the general business knowledge and expertise to obtain and secure contracts.Most artists do not understand what they do not know and therefore how to avoid them or what value an organization like ours provides.This means that there can be no assurance that we will be able to secure clients at fees they can afford or are willing to pay.If we can identify and establish relationships with a select group of clients that see value in and can afford the services we provide we will be able to establish a reputation and develop and grow our niche market. At the present time, we do not have a significant number ofclients and cannot guarantee we will ever develop sufficient numbers of clients to be profitable.We plan to use the efforts of our management to develop our clients.If we do develop such clients, we risk that a given client will switch to utilizing similar services from another provider or decide to perform the tasks on his or her own.Our ability to generate revenue from the sale consulting, marketing and agent representation services would diminish.If we lose enough clients, we could go out of business. We are a relatively small company with limited resources compared to some of our current and potential competitors, which may hinder our ability to compete effectively. The art consulting industry is highly fractured competitive.If we are not well received or successful, we may never achieve profitability. The art consulting business is highly fractured with respect to price and services offered.There are a handful of competitors that represent the very successful artists.Many of these firms are well-established, including national, regional and local organizations possessing substantially greater financial, marketing, personnel and other resources than we do.There can be no assurance that we will be able to respond to various competitive factors affecting the art industry and be able to attract and advise our clients accordingly.There is very little competition for up and coming artists, but the demand for consulting, marketing and agent representation services is hard to gauge.We believe that this market is underserved, but most artists are not familiar with treating their vocation as a business and may not believe they need our services.If we are unable to develop an economical model to serve this market we will not be profitable.We cannot guarantee that we will be able to successfully compete in the highly competitive high-end or poorly served low-end markets. - 9 - We believe that the key to our success will be successful marketing of our service and product offering. As a result, we may need to substantially invest in marketing efforts in order to grow our business, which will be expensive. In order to grow our business, we will need to develop and maintain widespread recognition and acceptance of our company, our business model and our services.We have only recently begun to present our service and product offering to our potential market as we have identified it in our business plan.We plan to rely primarily on word of mouth from contacts we develop personally through our efforts to promote and market ourselves.We plan to use the efforts of our management to develop these contacts. In order to successfully grow our company, we may need to significantly increase our financial commitment to creating awareness and acceptance of our company among potential clients, which would be expensive.To date, marketing and advertising expenses have been negligible.We have not yet fully developed our marketing program and do not know the specific cost of such a program, although we believe that it will be expensive. If we fail to successfully market and promote our business, we could lose potential clients to our competitors, or our growth efforts may be ineffective.If we incur significant expenses promoting and marketing ourselves, it could delay or completely forestall our profitability. We have no agreement with any broker or dealer to act as a market maker for our securities.The lack of a broker or dealer to create or maintain a market in our stock could adversely impact the price and liquidity ofour securities. We have no agreement with any broker or dealer to act as a market maker for our securities and there is no assurance that we will be successful in obtaining any market makers. Thus, no broker or dealer will have an incentive to make a market for our stock. The lack of a market maker for our securities could adversely influence the market for and price of our securities, as well as your ability to dispose of, or to obtain accurate information about, and/or quotations as to the price of, our securities. We are an art consulting, marketing and intermediary organization. Our business is not diversified, which could result in significant fluctuations in our operating results.A downturn in that sector may reduce our stock price, even if our business is successful. We are an art consulting, marketing and intermediary organization, and, accordingly, dependent upon trends in that business sector.Downturns in that sector could adversely effect on our business.A downturn in that sector may reduce our stock price, even if our business is successful. The share control position of Rebecca Gregarek, David Gregarek, Kathy and Todd Sheehan will limit the ability of other shareholders to influence corporate actions. After distribution of our shares to the Art Design shareholders, our largest shareholders, Rebecca Gregarek, David Gregarek,Kathy Sheehan and Todd Sheehan will own and control 1,140,000 shares, after giving effect to the Spyglass warrants and thereby control approximately 82.5% of our outstanding shares.Because these individuals will beneficially control almost 83% of the outstanding shares they will have a significant role in controlling the election or removal of our directors, the supervision and management of our business or a change in control of or sale of our company, even if they believed such changes were in the best interest of our shareholders generally. Our future success depends, in large part, on the continued service of our President and Secretary-Treasurer. We depend almost entirely on the efforts and continued employment of Mrs. Gregarek, our President and Kathy Sheehan, our Secretary-Treasurer.Mrs. Gregarek is our primary executive officer, and we will depend on her for nearly all aspects of our operations. Mrs. Sheehan is our primary financial officer, and we will depend on her for nearly all aspects of our financial compliance. We do not have an employment contract with either Mrs. Gregarek or Mrs. Sheehan, and we donot carry key person insurance on either’s life.The loss of the services of Mrs. Gregarek or Mrs. Sheehan through incapacity or otherwise, would have a material adverse effect on our business.It would be very difficult to find and retain qualified personnel such as Mrs. Gregarek or Mrs. Sheehan. - 10 - Applicable SEC rules governing the trading of “Penny Stocks” limit the liquidity of our common stock, which may affect the trading price of our common stock. The over-the-counter market for stock such as ours is subject to extreme price and volume fluctuations. You may not able to sell your shares when you want to do so, if at all. Our common stock is currently not quoted in any market. If our common stock becomes quoted, we anticipate that it will trade well below $5.00 per share. As a result, our common stock is considered a “penny stock” and is subject to SEC rules and regulations that impose limitations upon the manner in which our shares can be publicly traded.The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 jointly with spouse, or in transactions not recommended by the broker-dealer. These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock and the associated risks.Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination for the purchaser and receive the written purchaser’s agreement to a transaction prior to purchase.These regulations have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock. The securities of companies such as ours have historically experienced extreme price and volume fluctuations during certain periods. These broad market fluctuations and other factors, such as new product developments and trends in the our industry and in the investment markets generally, as well as economic conditions and quarterly variations in our operational results, may have a negative effect on the market price of our common stock. As a result of any or all of these factors, you may not able to sell your shares when you want to do so, if at all. We have the authority to issue up to 50,000,000 shares of common stock, 1,000,000 shares of preferred stock, and to issue options and warrants to purchase shares of our common stock without stockholder approval. We are only planning to issue 1,082,060 shares in this registration statement. As a result, issuances of our stock could dilute current shareholders and adversely affect the market price of our common stock, if a public trading market develops. We have the authority to issue up to 50,000,000 shares of common stock, 1,000,000 shares of preferred stock, and to issue options and warrants to purchase shares of our common stock without stockholder approval.Although no financing is planned currently, we may need to raise additional capital to fund operating losses.If we raise funds by issuing equity securities, our existing stockholders who receive shares in the spin-off may experience substantial dilution.In addition, we could issue large blocks of our common stock to fend off unwanted tender offers or hostile takeovers without further stockholder approval. The issuance of preferred stock by our board of directors could adversely affect the rights of the holders of our common stock.An issuance of preferred stock could result in a class of outstanding securities that would have preferences with respect to voting rights and dividends and in liquidation over the common stock and could, upon conversion or otherwise, have all of the rights of our common stock.Our board of directors' authority to issue preferred stock could discourage potential takeover attempts or could delay or prevent a change in control through merger, tender offer, proxy contest or otherwise by making these attempts more difficult or costly to achieve. Our common stock currently has a limited trading market and thereis no guarantee an active trading market will ever develop for our securities. There is presently a limited trading market for our common stock. We have traded in the Over-the-Counter Bulletin Board under the trading symbol ATDM since November, 2010. If an active market never develops for our common stock, it will be difficult for you to sell any shares you purchase. In such a case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all. In addition, if we our common stock is no longer quoted on a public trading market, your common stock will not have a quantifiable value and it may be difficult, if not impossible, to ever resell your shares, resulting in an inability to realize any value from your investment. - 11 - Colorado law and our Articles of Incorporation protect our directors from certain types of lawsuits, which could make it difficult for us to recover damages from them in the event of a lawsuit. Colorado law provides that our directors will not be liable to our company or to our stockholders for monetary damages for all but certain types of conduct as directors.Our Articles of Incorporation require us to indemnify our directors and officers against all damages incurred in connection with our business to the fullest extent provided or allowed by law.The exculpation provisions may have the effect of preventing stockholders from recovering damages against our directors caused by their negligence, poor judgment or other circumstances.The indemnification provisions may require our company to use our assets to defend our directors and officers against claims, including claims arising out of their negligence, poor judgment, or other circumstances. Because we are a company with limited operating history, we do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. ITEM 2. DESCRIPTION OF PROPERTY. We currently use the offices of ATDN. We plan to occupy separate office facilities and obtain office furniture and equipment. We own no real estate nor have plans to acquire any real estate We currently carry no inventory and have no other property. ITEM 3. LEGAL PROCEEDINGS. We are not a party to any material legal proceedings, nor is our property the subject of any material legal proceeding. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. We held no shareholders meeting in the fourth quarter of our fiscal year. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Holders As of January 1 2010, we had a total of 1,082,060 shares of our Common Stock outstanding. The number of holders of record of our common stock at that date was one hundred. - 12 - Market Information Our shares of common stock are quoted on the Over-the-Counter Bulletin Board under the trading symbol ATDM. The shares became trading in November, 2010 but there is no extensive history of trading. The high and low bid price has been $2.00 and $1.05, respectively, during the entire time the shares have been quoted. The quotations reflect interdealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Dividend Policy Holders of common stock are entitled to receive such dividends as may be declared by our Board of Directors. No dividends on the common stock were paid by us during the periods reported herein nor do we anticipate paying dividends in the foreseeable future. Equity Compensation Plan Information We have no outstanding stock options or other equity compensation plans. The Securities Enforcement and Penny Stock Reform Act of 1990 The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure and documentation related to the market for penny stock and for trades in any stock defined as a penny stock. Unless we can acquire substantial assets and trade at over $5.00 per share on the bid, it is more likely than not that our securities, for some period of time, would be defined under that Act as a "penny stock." As a result, those who trade in our securities may be required to provide additional information related to their fitness to trade our shares. These requirements present a substantial burden on any person or brokerage firm who plans to trade our securities and would thereby make it unlikely that any liquid trading market would ever result in our securities while the provisions of this Act might be applicable to those securities. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the Commission, which: - contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; - contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of the Securities Act of 1934, as amended; - contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; - contains a toll-free telephone number for inquiries on disciplinary actions; - defines significant terms in the disclosure document or in the conduct of trading penny stocks; and - contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; - 13 - The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: - the bid and offer quotations for the penny stock; - the compensation of the broker-dealer and its salesperson in the transaction; - the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and - monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. Stock Transfer Agent The stock transfer agent for our securities is Corporate Stock Transfer of Denver, Colorado.Their address is 3200 Cherry Creek Drive South, Suite 430, Denver, Colorado 80209. Their phone number is (303)282-4800. ITEM 6. SELECTED FINANCIAL DATA A smaller reporting company is not required to provide the information in this Item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements in this Management’s Discussion and Analysis of Financial Condition and Results of Operations that are not historical facts are forward-looking statements such as statements relating to future operating results, existing and expected competition, financing and refinancing sources and availability and plans for future development or expansion activities and capital expenditures. Such forward-looking statements involve a number of risks and uncertainties that may significantly affect our liquidity and results in the future and, accordingly, actual results may differ materially from those expressed in any forward-looking statements. Such risks and uncertainties include, but are not limited to, those related to effects of competition, leverage and debt service financing and refinancing efforts, general economic conditions, and changes in applicable laws or regulations. The following discussion and analysis should be read in conjunction with the consolidated financial statements and notes thereto appearing elsewhere in this report. - 14 - Results of Operations We operate an art consulting, marketingin addition to advising artists in their business dealings. Secondarily, and as an adjunct to our primary purpose, wealso earn revenue from the sale of art and interior design products. We anticipate that the sale of products will primarily be to our artist clients but may also incidentally be to the general public. We earn revenue from the sale of art products and consulting services, but do not separate sales into different operating segments. To date, however, all of our revenue has come solely from the sale of products From our inception on January 29, 2008 through December 31, 2010, all of our revenue was generated from one client. We had $4,247 in revenue. For the fiscal year ended December 31, 2010, we generated $1,019 in net revenue, compared to $309 for the fiscal year ended December 31, 2009. Our operating expenses consisting solely of general and administrative expenses, were $19,628for the fiscal year ended December 31, 2010, and $6,220for the fiscal year ended December 31, 2009. From our inception on January 29, 2008 through December 31, 2010,our operating expenses were $31,109. We had a net loss of $18,609 for the fiscal year ended December 31, 2010, and $5,911 for the fiscal year ended December 31, 2009. From our inception on January 29, 2008 through December 31, 2010,our net loss was $31,109. Because we do not pay salaries, and our major professional fees have been paid for the year, operating expenses are expected to remain fairly constant. We expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We believe that we will be required to make significant future expenditures in connection with marketing efforts along with general administrative expenses. We expect approximately to range between $10,000 and $20,000 in operating costs through December 31, 2011. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business. Liquidity and Capital Resources. As of December 31, 2010, we had cash or cash equivalents of $736. As of December 31, 2009, we had cash or cash equivalents of $1,365. Net cash used for operating activities was $15,629 for the fiscal year ended December 31, 2010. This compares to net cash used for operating activities of $762for the fiscal year ended December 31, 2009. Cash flows provided by or used for investing activities were $-0- for all relevant periods. Cash flows provided byfinancing activities were $15,000 and $-0- for the fiscal year ended December 31, 2010 and 2009 respectively. Over the next twelve months we do not expect any material capital costs to develop operations. We do not plan to purchase real estate or large capital items On June 1, 2008, an organization named Spyglass Investment Partnership (“Spyglass ”) agreed to provide operating capital in the form of a loan of $250,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which now due December 31, 2011. This promissory note is under the same terms and conditions and same amount as the prior promissory note with Spyglass.It should be noted that Spyglass is under no obligation to lend us funds under the term of the note. - 15 - We believe that we have sufficient capital in the short term for our current level of operations. Further, we believe that we can attract sufficient product sales and services within our present organizational structure and resources to become profitable in our operations. We also have the potential of additional capital from Spyglass. While additional resources would be needed to expand into additional locations, which we have no plans to do at this time. We do not know how long we will be required to rely upon our loan from Spyglass. We plan to repay any loan amounts from our operations. It should be noted that we have not had to draw down on this loan from Spyglass to date.If we are unable to develop sufficient revenues or raise funds to cover any operating deficit after December 31, 2011, our business may fail. We do not anticipate needing to raise additional capital resources in the next twelve months, other than our loan from Spyglass. It should be noted that Spyglass is under no obligation to lend us funds under the term of the note. We have no indication that Spyglass would refuse to lend us funds if we should ask. However, if such funds were unavailable when needed, we would have a choice to substitute lenders, use operations for our funds, or go out of business. We believe that the combination of revenues and funds which Spyglass can provide to offset any revenue shortfall will sustain us at least through December 31, 2011. Based upon our past history of operations, we estimate that we must generate between $10,000 and $20,000 in gross profit to be profitable.We do not know when we will be able to generate this level of gross profit. Our principal source of liquidity will be our operations. We expect variation in revenues to account for the difference between a profit and a loss. Also business activity is closely tied to the U.S. economy, particularly the economy in Denver, Colorado. Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to successfully develop our business and our ability to generate revenues. In any case, we try to operate with minimal overhead. Our primary activity will be to seek to develop clients for our products and services and, consequently, our sales. If we succeed in developing clients for our products and services and generating sufficient sales, we will become profitable. We cannot guarantee that this will ever occur. Our plan is to build our company in any manner which will be successful. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements with any party. Critical Accounting Policies Our discussion and analysis of results of operations and financial condition are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, sales and expenses, and related disclosure of contingent assets and liabilities. We evaluate our estimates on an ongoing basis, including those related to provisions for uncollectible accounts receivable, inventories, valuation of intangible assets and contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We have identified the following policies below as critical to our business and results of operations. - 16 - Revenue is recognized on an accrual basis as earned under contract terms, the product or service price to the client is fixed or determinable, and collectibility is reasonably assured. More specifically, revenue is recognized when ordered products are shipped, and any corresponding consulting and design services have been rendered. Services performed under contract, which may vary in length, are recognized on an ongoing basis over the life of the contract as services are performed.Our consulting service contracts generally allow either party to terminate the contract upon reasonable notice. General and administrative costs include those costs allocated to the ongoing expenditures of running our business including in general such items as office overhead, professional fees and management compensation. For further discussion on the application of these and other accounting policies, see Note 1 to the accompanying audited financial statements for the period ended September 30, 2008, included elsewhere in this document. Our reported results are impacted by the application of the following accounting policies, certain of which require management to make subjective or complex judgments. These judgments involve making estimates about the effect of matters that are inherently uncertain and may significantly impact quarterly or annual results of operations. For all of these policies, management cautions that future events rarely develop exactly as expected, and the best estimates routinely require adjustment. Specific risks associated with these critical accounting policies are described in the following paragraphs. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. We have had revenue during the fiscal year ended December 31, 2010.Anticipated future operating revenue will come from art consulting, marketing and agent representation services provided to individuals whom are in the business of selling art.Such revenues will be recorded as the art services are performed. Secondarily, and as an adjunct to our primary purpose, wealso earn revenue from the sale of art and interior design products. We anticipate that the sale of products will primarily be to our artist clients but may also incidentally be to the general public. Trends There are no known trends, events or uncertainties that have had or that are reasonably expected to have a material impact on the net sales or revenues or income from our operations.Our management has not made any commitments, which will require any material financial resources. Plan of Operation Our plan for the next twelve months is to operate at a profit or at break even, although we have a history of losses. Our plan is to attract sufficient additional product sales and services within our present organizational structure and resources to become profitable in our operations. Currently, we are conducting business in only one location in the Denver Metropolitan area. We have no plans to expand into other locations or areas. The timing of the completion of the milestones needed to become profitable are not directly dependent on the success of our public offering. We believe that we can achieve profitability as we are presently organized with sufficient business. - 17 - If we are not successful in our operations we will be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financing sources. Currently, we have sufficient capital to implement our business operations or to sustain them for the next twelve months. If we can become profitable, we could operate at our present level indefinitely. To date, we have never had any discussions with any possible acquisition candidate. However, if we cannot operate our business in a profitable manner, we may seek other opportunities, including, but not limited to, one or more acquisitions. Proposed Milestones to Implement Business Operations At the present time, we are operating from one location in the Denver Metropolitan area. Our plan is to make our operation profitable by the end of our next fiscal year. We believe that we can be profitable or at break even by the end of the current fiscal year, assuming sufficient sales. Based upon our current plans, we have adjusted our operating expenses so that cash generated from operations and from working capital financing is expected to be sufficient for the foreseeable future to fund our operations at our currently forecasted levels. This has not always been the case, since we have had a history of losses. To try to operate at a break-even level based upon our current level of anticipated business activity, we believe, based upon our operating history,that we must generate a gross profit on our revenue of approximately $50,000 per year. However, if our forecasts are inaccurate, we will need to raise additional funds. On the other hand, we may choose to scale back our operations to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations. In addition, we expect that we will need to raise additional funds if we decide to pursue more rapid expansion, the development of new or enhanced services and products, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. We expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $50,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business No commitments to provide additional funds have been made by management or current shareholders. There is no assurance that additional funds will be made available to us on terms that will be acceptable, or at all, if and when needed. We expect to continue to generate and increase sales, but there can be no assurance we will generate sales sufficient to continue operations or to expand. We also are planning to rely on the possibility of referrals from clients and will strive to satisfy our clients. We believe that referrals will be an effective form of advertising because of the quality of service that we bring to clients. We believe that satisfied clients will bring more and repeat clients. In the next 12 months, we do not intend to spend any funds on research and development and do not intend to purchase any large equipment. - 18 - Recently Issued Accounting Pronouncements We do not expect the adoption of any recently issued accounting pronouncements to have a significant impact on our net results of operations, financial position, or cash flows. Seasonality We do not expect our sales to be impacted by seasonal demands for our products and services. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. A smaller reporting company is not required to provide the information in this Item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. - 19 - ART DIMENSIONS, INC. CONSOLIDATED FINANCIAL STATEMENTS with REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM December 31, 2010 and 2009 - 20 - ART DIMENSIONS, INC. Consolidated Financial Statements TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 22 CONSOLIDATED FINANCIAL STATEMENTS Balance sheets 24 Statements of operations 25 Statements of stockholders’ equity 26 Statements of cash flows 27 Notes to financial statements 28 - 21 - RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Art Dimensions, Inc. Denver, Colorado I have audited the accompanying balance sheet of Art Dimensions, Inc. (a development stage company) as of December 31, 2009, and the related statements of operations, stockholders' equity and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Art Dimensions, Inc. as of December 31, 2009, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements the Company has suffered a loss from operations and has a stockholders’ deficit that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado /s/ Ronald R. Chadwick, P.C. March 25, 2010 RONALD R. CHADWICK, P.C. - 22 - Report of Independent Registered Public Accounting Firm To the Board of Directors Art Dimension, Inc. (a development stage company) Englewood, Colorado We have audited the balance sheet of Art Dimension Inc. (a development stage company) (the “Company”) as of December 31, 2010 and the related statements of operations, shareholders’ equity, and cash flows for the year then ended and for the period from January 29, 2008 (Inception) through December 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. The accompanying financial statements of the Company for the period from January 9, 2006 (inception) to December 31, 2009 were not audited by us. Those statements were audited by other auditors whose report, dated March27, 2010 expressed an unqualified opinion on those statements and included an explanatory paragraph regarding the Companys ability to continue as a going concern. The financial statements for the period from January 9, 2006 (inception) to December 31, 2009 reflect a net loss of $12,500. Our opinion, insofar as it relates to the cumulative amounts included for such prior periods as indicated in the accompanying financial statements, is based solely on the report of such other auditors. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Company as of December 31, 2010, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that Art Design, Inc. will continue as a going concern. As discussed in Note 2 to the financial statements, Art Design, Inc. suffered losses from operations and has a working capital deficit, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 2 The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malonebailey.com Houston, Texas April 13, 2011 - 23 - ART DIMENSIONS, INC. (A Development Stage Company) BALANCE SHEETS Dec. 31, 2010 Dec. 31, 2009 ASSETS Current assets Cash $ $ Accounts Receivable - Total current assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Related party payables $ - Total current liabilities - Total Liabilities - Stockholders' Equity Preferred stock, no par value; 1,000,000 shares authorized; no shares issued and outstanding - - Common stock, no par value; 50,000,000 shares authorized; 1,082,060 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements. - 24 - ART DIMENSIONS, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Period From Jan. 29, 2008 (Inception) Year Ended Year Ended Through Dec. 31, 2010 Dec. 31, 2009 Dec. 31, 2010 Net Revenue $ $ $ Operating expenses: Compensatory equity issuances General and administrative Loss from operations ) ) ) Provision for income tax - - - Net loss $ ) $ ) $ ) Net loss per share (Basic and fully diluted) $ ) $
